Citation Nr: 1750656	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for residuals of frostbite on the right hand.

2. Entitlement to service connection for residuals of frostbite on the left hand.



REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter arose before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board previously remanded this matter for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he is entitled to service connection for residuals of an in-service frostbite injury. For the following reasons, the Board finds a remand necessary.

Pursuant to the Board's remand instructions, the Veteran received an additional examination in March 2017 concerning his residuals of frostbite, resulting in peripheral neuropathy. At the examination, the examiner opined that the Veteran did not suffer from residuals of frostbite, and his peripheral neuropathy had an unknown etiology; the examiner did not address whether or not the frostbite caused the peripheral neuropathy. The Veteran then received an additional examination to determine if the Veteran's peripheral neuropathy was caused by his service-connected spine conditions; this examiner stated that the Veteran's conditions were not caused by his service-connected spine conditions, but opined that the Veteran's treating physician stated the condition might have been caused by his exposure to frostbite in service. Review of the Veteran's medical treatments from the VA demonstrate that the Veteran's treating physician speculated that the Veteran's condition might be caused by his exposure to frostbite in service and or his exposure to Agent Orange in service.

Unfortunately, each examination the Veteran received was circular in the reasoning in that each examiner simply cited back to earlier opinions without any explanations or conclusions. Moreover, no examiner has offered an opinion as to whether or not the Veteran's peripheral neuropathy was caused by the frostbite and or Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's frostbite.  The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's condition is related to the Veteran's time in service to include frostbite and exposure to Agent Orange.

The examiner is specifically asked to address the Veteran's treating physician's statement that the Veteran's condition may have been caused by frostbite and or Agent Orange.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


